USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 TIMOTHY E. STROWMATT,

               Plaintiff,

                       v.                          CAUSE NO. 3:19-CV-758-JD-MGG

 IAN CURTIS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Timothy E. Strowmatt, a prisoner without a lawyer, initiated this case in St.

Joseph Circuit Court. The defendants removed the case to federal court. ECF 1.

Strowmatt filed a motion to remand this case. ECF 12. He also filed two proposed

amended complaints. ECF 12-2; ECF 14. He was granted leave to amend his complaint,

and the Clerk was directed to file the latter of the two proposed amended complaints.

ECF 15; ECF 16. The court also ordered the defendants to provide a supplemental

response to the motion to remand. ECF 16. Both the amended complaint (ECF 16) and

the motion to remand (ECF 12) are before the court.

       A case may be removed from state court to federal court if it is based on a

statutorily permissible ground and it is timely. Boyd v. Phoenix Funding Corp., 366 F.3d

524, 529 (7th Cir. 2004). See 28 U.S.C. § 1441; 28 U.S.C. § 1446. The Seventh Circuit has

directed that, “[c]ourts should interpret the removal statute narrowly and presume that

the plaintiff may choose his or her forum. Any doubt regarding jurisdiction should be

resolved in favor of the states, and the burden of establishing federal jurisdiction falls

on the party seeking removal.” Doe v. Allied-Signal, Inc., 985 F.2d 908, 911 (7th Cir. 1993)
USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 2 of 7


(citations omitted). The party seeking removal must demonstrate that removal is

proper. Boyd, 366 at 529. “[I]t is not enough to file a pleading and leave it to the court

or the adverse party to negate jurisdiction.” Brill v. Countrywide Home Loans, Inc., 427

F.3d 446, 447 (7th Cir. 2005) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)).

When challenged, the party seeking federal jurisdiction bears the burden of proving by

a preponderance of the evidence that a case belongs in federal court. Meridian Sec. Ins.

Co. v. Sadowski, 441 F.3d 536, 540-43 (7th Cir. 2006).

       Defendants filed a timely notice of removal from state court based on federal

question jurisdiction. ECF 1; ECF 3. For federal question jurisdiction to exist, the action

must arise “under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331. “Ordinarily, the basis for federal-question jurisdiction must be apparent from the

face of the plaintiff’s well-pleaded complaint.” Crosby v. Cooper B-Line, Inc., 725 F.3d 795,

800 (7th Cir. 2013); see also Northeastern Rural Elec. Membership Corp. v. Wabash Valley

Power Association, 707 F.3d 883 (7th Cir. 2013). Here, the complaint pending in state

court was captioned as follows: “Civil Rights Complaint [42 U.S.C. § 1983].” ECF 3 at 1.

The body of the complaint indicated that Strowmatt was “alleging violations of his civil

rights under 42 U.S.C. § 1983.” Id. The basis for federal-question jurisdiction was

apparent on the face of the complaint. Because the complaint asserted a federal claim,

removal was proper. Accordingly, the motion to remand is not well-founded and will

be denied.

       As noted earlier, Strowmatt was granted leave to amend his complaint following

removal. ECF 15; ECF 16. In the course of briefing the motion to remand, Strowmatt


                                               2
USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 3 of 7


has, at times, suggested that he is not raising federal claims in his amended complaint,

and that the case should therefore be remanded. See ECF 24 at 1 (suggesting that the

defendant’s argument that Strowmatt does not limit his claims to Indiana law has no

merit). While the determination of whether federal question jurisdiction exists is

governed by the face of the complaint, not the subsequent briefing, even Strowmatt

seems to concede in his reply brief that he continues to assert a claim pursuant to 42

U.S.C. § 1983 in his amended complaint. He writes:

              To preserve the complaint under Federal guidelines, Plaintiff
              specifically filed with this Court on November 15, 2019 his
              Amended Civil Rights Complaint under 42 U.S.C. § 1983 as
              authority for this Court’s review.

ECF 24 at 1. The amended complaint (ECF 16) is still captioned as an “Amended Civil

Rights Complaint [42 U.S.C. 1983].” The caption alone is not determinative of whether

the complaint asserts a violation of the Constitution or laws of the United States. See

Warren ex rel Estate of Warren v. Murugappan, No. 02-CV-4146-JPG, 2002 WL 31227087

(S.D. Ill. Aug. 29, 2002). However, the body of Strowmatt’s complaint also references

civil rights violations. ECF 16 at 4. Strowmatt states that the amended complaint

contains no citation to a federal statute outside of the caption. ECF 24 at 2. But, the

amended complaint also contains references to the Health Insurance Portability and

Accountability Act (“HIPAA”), 42 U.S.C. §§ 1320d-5, d-2, et seq. ECF 16 at 4. Strowmatt

correctly notes that the Indiana state courts have the power to resolve federal claims,

but that is not in dispute – the issue is whether the complaint arises under the

Constitution or laws of the United States, such that the defendants had the ability to

remove this case to federal court and this court also has subject matter jurisdiction to

adjudicate the case. In addition to being removed properly, Strowmatt has persisted in
                                             3
USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 4 of 7


asserting claims based on federal law in his amended complaint. Thus, this court has

subject matter jurisdiction to adjudicate Strowmatt’s claims.

       Having determined that removal was proper and subject matter jurisdiction

exists because claims based on federal law are asserted, the amended complaint must be

screened. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Strowmatt has sued two defendants: Ian Curtis and Lincoln Therapeutic

Partnership. He alleges that, as a condition of his parole, he was required to attend

SOMM counseling with Ian Curtis at Lincoln Therapeutic Partnership. He attended

counseling between May 2, 2017, and December 13, 2017, when he was returned to the

New Castle Correctional Facility after admitting to Curtis that he had viewed

pornography on his wife’s phone, in violation of the rules governing his parole.

Strowmatt alleges that, in the months following his incarceration, Curtis revealed

confidential details divulged during his counseling sessions to another individual that

Curtis was counseling, in violation of the confidentiality agreement, Indiana Code § 16-

39-2-3, HIPAA, and his civil rights. ECF 14 at 4. He seeks monetary damages and an




                                            4
USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 5 of 7


order exempting him from future counseling with Lincoln Therapeutic Partnership or

any employee thereof. Id. at 5.

       “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

Strowmatt’s allegations do not satisfy these requirements. Strowmatt has not identified

any confidential information that would be entitled to constitutional protection. To the

extent that Curtis disclosed that Strowmatt violated his parole by watching

pornography and that his parole was revoked because of it, that information is not

constitutionally protected. Virtually all court filings are public records. See Matter of

Cont’l Illinois Sec. Litig., 732 F.2d 1302, 1308 (7th Cir. 1984); Citizens First Nat. Bank of

Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999); and Baxter Int’l, Inc. v.

Abbott Labs., 297 F.3d 544, 546 (7th Cir. 2002).

       Even if the alleged disclosure at issue here were entitled to some constitutional

protection, Strowmatt could only proceed against defendants acting under color of state

law. Here, the only two defendants are Curtis, a private mental health counselor, and

his employer. For a private party to be held liable under 42 U.S.C. § 1983, “the state

must somehow be responsible for the allegedly unlawful actions taken by the party.”

Wade v. Byles, 83 F.3d 902, 905 (7th Cir. 1996). While the conduct of private actors can

transform them into state actors for § 1983 purposes, the facts must permit an inference

that defendant’s actions are “fairly attributable to the state.” L.P. v. Marian Catholic High

Sch., 852 F.3d 690, 696 (7th Cir. 2017)(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922,


                                                5
USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 6 of 7


937 (1982)). The Seventh Circuit Court of Appeals provided a summary of situations

where private actors can become state actors.

              Private action can become state action when private actors
              conspire or are jointly engaged with state actors to deprive a
              person of constitutional rights; where the state compels the
              discriminatory action; when the state controls a nominally
              private entity; when it is entwined with its management or
              control; when the state delegates a public function to a
              private entity; or when there is such a close nexus between
              the state and the challenged action that seemingly private
              behavior reasonably may be treated as that of the state itself.

Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009).

Here, Strowmatt asserts only that he was required to attend counseling with Curtis as a

condition of his parole. It cannot be plausibly inferred from these facts that either Curtis

or Lincoln Therapeutic Partnership can be fairly deemed state actors.

       The only other federal statute that Strowmatt points to is HIPAA, 42 U.S.C. §§

1320d-5, d-6. It is unclear if Strowmatt intended to allege a separate claim pursuant to

HIPAA, but any such claim could not proceed. “HIPPA confers no private right of

action.” Stewart v. Parkview Hosp., 940 F.3d 1013, 1015 (7th Cir. 2019).

       Furthermore, Strowmatt has sued Lincoln Therapeutic Partnership, but there is

no general respondeat superior liability under 42 U.S.C. § 1983. Chavez v. Illinois State

Police, 251 F.3d 612, 651 (7th Cir. 2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th

Cir. 2008). Because Strowmatt’s allegations against Lincoln Therapeutic Partnership are

based only on the alleged disclosure that Curtis made, he cannot proceed against

Lincoln Therapeutic.




                                               6
USDC IN/ND case 3:19-cv-00758-JD-MGG document 30 filed 07/23/20 page 7 of 7


       Strowmatt also alleged violations of State law in the complaint. Because the

factual assertions in the amended complaint do not give rise to a federal claim, the court

finds it appropriate to relinquish jurisdiction and remand for the state court to consider

in the first instance the viability of any state law claims Strowmatt may have. See Doe-2

v. McLean County Unit Dist. No. 5 Bd. of Dirs., 593 F.3d 507, 513 (7th Cir. 2010)

(“Ordinarily, when a district court dismisses the federal claims conferring original

jurisdiction prior to trial, it relinquishes supplemental jurisdiction over any state-law

claims under 28 U.S.C. 1367(c).”).

       For these reasons, the court:

       (1) DENIES Timothy E. Strowmatt’s motion to remand;

       (2) DISMISSES Timothy E. Strowmatt’s federal claims WITH PREJUDICE; and

       (3) REMANDS Timothy E. Strowmatt’s State law claims to the St. Joseph

Superior Court, Cause No. 71C01-1908-CT-0328, for further proceedings on the State

law claims.

       SO ORDERED on July 23, 2020

                                                      /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              7
